Exhibit 10.5

EXECUTION

MASTER LICENSE AGREEMENT

THIS LICENSE AGREEMENT dated as of January 6, 2012 (this “Agreement”), is
entered into among and between HEALTH DISCOVERY CORPORATION, a Georgia
corporation (“LICENSOR”) having a place of business at 2 East Bryan Street,
Suite 1500, Savannah, GA 31401, and NEOGENOMICS LABORATORIES, INC. a Florida
corporation (“LICENSEE”), having a place of business at 12701 Commonwealth
Drive, Suite #5, Fort Myers, FL 33913 (each, a “Party,” and collectively, the
“Parties”).

RECITALS:

WHEREAS, LICENSOR is the owner of intellectual property, including patents,
pending and issued, and know-how relating to support vector machine and other
machine learning technologies which is included within the “SVM Technology” (as
defined below), based upon which it has developed, or is engaged in developing,
applications including, inter alia, digital image analysis and interpretation,
biomarker discovery, and gene/gene product-based and protein-based diagnostic,
prognostic and predictive tests; and

WHEREAS, LICENSOR owns the Licensed Technology (as defined below), which
includes inter alia, coverage of genomic biomarkers related to prostate cancer,
pancreatic cancer, colon cancer and other cancers as well as certain
interpretation methodologies and software associated with automated image
analysis for cytogenetics and flow cytometry testing; and

WHEREAS, LICENSEE desires to obtain, and LICENSOR is willing to grant, an
exclusive license under LICENSOR’s rights in the SVM Technology and the Licensed
Technology to develop and commercialize Licensed Uses (as defined below) for use
in the Field (as defined below) in the Licensed Territory (as defined below) on
the terms and conditions of this Agreement; and

WHEREAS, the parties acknowledge that an employment agreement, or such other
type of agreement as is agreed upon, by and between LICENSEE and Dr. Maher
Albitar (the “Employment Agreement”) will be entered into by them,
contemporaneously with the execution and delivery of this Agreement; and

WHEREAS, the parties acknowledge that separate consulting agreements by and
between LICENSEE and Drs. Stephen Barnhill, Herbert Fritsche, Isabelle Guyon and
Hong Zhang will be entered into by them, contemporaneously with the execution
and delivery of this Agreement (collectively, the “Consulting Agreements”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties, intending to be legally bound hereby,
hereby agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings set forth below:

1.1 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, at least ten percent (10%) of the
voting stock or other ownership interest of the other Person, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of the other Person by any means whatsoever.

1.2 “Change of Control” means (a) the acquisition of a Party by another entity
by means of a transaction or series of related transactions (including without
limitation, any reorganization, merger or consolidation) that results in the
transfer of fifty percent (50%) or more of the voting securities of such Party,
(b) a sale of all or substantially all of the assets of a Party, or (c) the
acquisition by any person or other entity (other than a Party and its Affiliates
or employee benefit plans), including any person or group as defined in
Paragraphs 3(a)(9) and 13(d), 14(d) and Rule 13d-5 of the Exchange Act of more
than fifty percent (50%) of the voting securities of such Party; provided
however, that no Change in Control shall occur by reason of (a) an initial
public offering, or (ii) a reorganization, merger, consolidation, or sale, the
sole purpose of which is to change the state of a Party’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held such Party’s securities immediately before
such transaction.

1.3 “Combination Use” means a Licensed Use (as defined below) that is sold
together in combination with one (1) or more products, processes or services
which are not Licensed Uses. LICENSEE acknowledges that a Combination Use shall
not include any product, process or service which is expressly excluded under
this Agreement, including, but not limited to the exclusions specified in
Section 1.6.

1.4 “Development Term” means the twelve month period from the Effective Date
until the one year anniversary of the Effective Date.

1.5 “Effective Date” shall mean the date on which all of the following shall
have first occurred:

1.5.1 LICENSEE has entered into a mutually satisfactory Employment Agreement or
other agreement with Dr. Maher Albitar, and mutually satisfactory separate
Consultant Agreements or other agreements with Dr. Stephen Barnhill, Dr. Herbert
Fritsche, Dr. Isabelle Guyon, and Dr. Hong Zhang; and

1.5.2 This Agreement has been approved in all respects by the respective Boards
of Directors of LICENSOR and LICENSEE, and this Agreement has been duly executed
by officers of LICENSOR and LICENSEE, respectively.

 

2



--------------------------------------------------------------------------------

1.6 “Field” or “Field of Use” shall mean the fields of laboratory testing,
molecular diagnostics, clinical pathology, anatomic pathology, and digital image
analysis, excluding non-pathology-related radiologic and photographic image
analysis, relating to the development, marketing, production or sale of any
Laboratory Developed Tests or other products used for diagnosing, ruling out,
predicting a response to treatment, and/or monitoring treatment of any or all
hematopoietic and solid tumor cancers excluding cancers affecting the retina and
breast cancer; provided, however, the manufacture and sale of IVD Test Kits for
sales to third parties and the melanoma screening system and methods described
in the patent applications listed in Exhibit D are specifically excluded from
the Field or Field of Use; and provided further that the foregoing exclusion of
“and breast cancer” immediately prior to the first proviso of this section shall
be in effect only so long as the License Agreement among and between LICENSOR,
Smart Personalized Medicine, LLC, and Quest Diagnostics, Inc. dated March 11,
2010 is in full force and effect and Quest Diagnostics, Inc. is not in material
breach of any its obligations under that agreement.

1.7 “First Commercial Use” shall mean, with respect to any Licensed Use, the
first sale for use or consumption by medical or health care personnel or
organizations of such Licensed Use.

1.8 “IVD Test Kit” shall mean any kit or instrument manufactured for sale to
third parties, which includes reagents and other supplies that enables such
third party purchasers to perform in vitro diagnostic tests on biological
samples or any instrument used therewith; provided that, any such IVD Test Kit
must be approved by the U.S. Food and Drug Administration (“FDA”) for sales of
the IVD Test Kit in the United States, or be approved by any other foreign
regulatory bodies for sales of the IVD Test Kit in countries other than the
United States. Notwithstanding the foregoing, any instruments sold in
conjunction with or pursuant to Licenses E and F described in Sections 1.12.4
and 1.12.5 are excluded from the definition of IVD Test Kit.

1.9 “Laboratory Developed Test” shall mean any test, process or procedure used
to test or assay any type of patient biological sample, the results of which
would then normally be entered into the medical record of the patient providing
such biological sample; provided, however, any test, process or procedure
performed using an IVD Test Kit shall not be considered to be a Laboratory
Developed Test.

1.10 “Licensed Know-How” shall mean all information, materials, test results,
reports, biological samples, documentation, data and data compilations, and
Computer Software (as used herein, “Computer Software” means and includes source
code, object code and documentation and comments thereto) owned by or licensed
to LICENSOR as of the date of this Agreement or developed or acquired by the
LICENSOR during the Term relating to the SVM Technology, the four (4) biomarkers
identified in Exhibit B, a gene-based pancreatic cancer test, and cytogenetics
interpretation methods, algorithms and software, and any other Licensed Products
or Licensed Uses which are not generally known including, but not limited to,
formulae, procedures, protocols, techniques, and results of experimentation and
testing, which relate to or are useful or necessary to practice the inventions
disclosed and/or claimed in the Licensed Patents (as defined below); all to the
extent and only to the extent that LICENSOR has the right to grant licenses,
immunities or other rights thereunder.

 

3



--------------------------------------------------------------------------------

1.11 “Licensed Patents” shall mean, to the extent required or useful for the
development, use, production, manufacture, commercialization, sale, marketing or
any other exploitation of any product, process or combination based on or
relating to the SVM Technology or developed or identified using SVM Technology,
those issued patents and patent applications listed on Exhibit A hereto,
including patents and patent applications covering the four (4) prostate cancer
biomarkers identified in Exhibit B, and: (i) all patents that have issued or in
the future shall issue therefrom, including utility, model and design patents
and certificates of invention; (ii) all divisionals, continuations,
continuations-in-part, reissues, renewals, reexaminations, extensions or
additions to any such patent applications and patents to the extent that the
patents and/or patent applications relate to or cover use of the SVM Technology
within the Field or knowledge discovered using the SVM Technology; and (iii) all
patents and/or patents applications, including provisional applications and any
patents or patent applications claiming priority thereto, which are filed
subsequent to the Effective Date of this Agreement covering a gene-based
pancreatic cancer test identified using the SVM Technology and cytogenetics
interpretation methods, algorithms and software developed using the SVM
Technology .

1.12 “Licensed Product” shall mean any product or service covered by the
Licensed Technology in the Field including, but not limited to, the following
products:

1.12.1 “Plasma Prostate Cancer Test” shall mean any Laboratory Developed Test
using genes, gene products, or other biomarkers present in blood plasma for
differentiating clinically significant prostate cancer from other prostate
conditions, including without limitation clinical laboratory testing and
clinical trials, but expressly excluding manufacture of IVD Test Kits. For
reference purposes, the license granted for the Plasma Prostate Cancer Test is
identified as “License B”.

1.12.2 “Pancreatic Cancer Test” shall mean any Laboratory Developed Test using
genes, gene products, or other biomarkers present in any type of biological
sample for differentiating clinically significant pancreatic cancer from other
pancreatic conditions, including without limitation clinical laboratory testing
and clinical trials, but expressly excluding manufacture of IVD Test Kits. For
reference purposes, the license granted for the Pancreatic Test is identified as
“License C”.

1.12.3 “Colon Cancer Test” shall mean any Laboratory Developed Test using genes,
gene products or other biomarkers for differentiating clinically significant
colon cancer from other colon conditions, including without limitation clinical
laboratory testing and clinical trials, but expressly excluding manufacture of
IVD Test Kits. For reference purposes, the license granted for the Colon Cancer
Test is identified as “License D”.

1.12.4 “Cytogenetics Interpretation System” shall mean any interpretive software
and related technology for computer-aided karyotype analysis for genetic
screening and detection of chromosomal abnormalities. For reference purposes,
the license granted for the Cytogenetics Interpretation System is identified as
“License E”.

 

4



--------------------------------------------------------------------------------

1.12.5 “Flow Cytometry Interpretation System” shall mean interpretive software
and related technology for computer-aided analysis of flow cytometry tests. For
reference purposes, the license granted for the Flow Cytometry Interpretation
System is identified as “License F”.

1.12.6 “Urine Prostate Cancer Test” shall mean any Laboratory Developed Test
using genes, gene products, or other biomarkers present in urine samples for
differentiating clinically significant prostate cancer from other prostate
conditions, including without limitation clinical laboratory testing and
clinical trials, but expressly excluding manufacture of IVD Test Kits. For
reference purposes, the license granted for the Urine Prostate Cancer Test is
identified as “License G”.

1.12.7 “Tissue Prostate Cancer Test” shall mean any Laboratory Developed Test
using genes, gene products, or other biomarkers present in tissue samples for
differentiating clinically significant prostate cancer from other prostate
conditions, including without limitation clinical laboratory testing and
clinical trials, but expressly excluding manufacture of IVD Test Kits. For
reference purposes, the license granted for the Tissue Prostate Cancer Test is
identified as “License H”.

1.13 “Licensed Territory” or “Territory” shall mean worldwide.

1.14 “Licensed Technology” shall mean, collectively, the Licensed Patents and/or
the Licensed Know-How.

1.15 “Licensed Use” shall mean a product, process or service, for use in the
Field, which if made, used, performed, offered for sale, sold, or imported in
the Licensed Territory, would infringe a Valid Patent Claim but for the license
granted by this Agreement. Except in connection with the calculation of
royalties pursuant to Section 3.1 below, Licensed Use shall mean either an
individual Licensed Use or Combination Use.

1.16 “Net Revenue” shall mean any and all revenue recognized by LICENSEE from
Licensed Uses, net of any contractual discounts or allowances from third party
payers and less any sales, use or other taxes specifically applied to such
revenue, and less any shipping, insurance, or other costs to the extent such
costs are broken out separately on any invoices for revenue generated from
Licensed Uses. For the avoidance of doubt, Net Revenue means that amount of
revenue booked by LICENSEE under United States Generally Accepted Accounting
Principles that specifically arises from Licensed Uses.

1.17 “Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

1.18 “Royalty Term” shall mean, with respect to each Licensed Use, the term for
which a Valid Patent Claim remains in effect which would be infringed by the
manufacture, use, offer for sale, sale or import of such Licensed Use but for
the license granted by this Agreement.

 

5



--------------------------------------------------------------------------------

1.19 “SVM Technology” shall mean all technology and ownership claims related to
support vector machines and other pattern-recognition algorithms (“SVM”),
SVM-Recursive Feature Elimination (“RFE”), and Fractal Genomic Modelling (“FGM”)
included in the Licensed Technology.

1.20 “Third Party” shall mean any Person other than LICENSOR, LICENSEE and their
respective Affiliates.

1.21 “Valid Patent Claim” shall mean either (a) a claim of an issued and
unexpired patent included within the Licensed Patents, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise or (b) a claim of a
pending patent application included within the Licensed Patents, which claim was
filed in good faith and has not been abandoned or finally disallowed without the
possibility of appeal or refiling of such application.

ARTICLE 2

GRANT OF LICENSES

2.1 License. As of the Effective Date of this Agreement, LICENSOR hereby grants
to LICENSEE and its Affiliates, and LICENSEE accepts the licenses under the
Licensed Technology to exclusively use, develop, make, have made, sell, offer to
sell, modify, import and otherwise commercially exploit the Licensed Uses and
the Licensed Products in the Licensed Territory including, but not limited to,
as follows:

(1) an exclusive license for the use of the SVM Technology and the Licensed
Patents in the Field in the Licensed Territory relating to Licensed Uses and
Licensed Products; and

(2) an exclusive license to the Licensed Know-How in the Field in the Licensed
Territory, including access to and use of the Computer Software that has been
developed by or for LICENSOR or will be developed by or for the LICENSOR that
may be applicable to Licensed Uses or Licensed Products; and

(3) an exclusive license for the use of Licensed Products in the Licensed
Territory.

2.2 Sublicense Rights. LICENSEE may grant sublicenses under any of the licenses
granted herein, to import, develop, make, have made, use, modify, offer for
sale, and/or sell Licensed Products within the Field. Any sublicense granted by
LICENSEE under this Agreement will not be inconsistent with the terms and
conditions of this Agreement. LICENSEE agrees to notify LICENSOR in writing ten
(10) days prior to entering into any sublicensing agreements with any Third
Parties and such notice will include the name of such sublicensee and a summary
of the material terms contemplated in such sublicensing agreement. LICENSOR
agrees that to the extent it has any concerns about the sublicensee or any of
the proposed terms of such sublicensing agreement, it will notify LICENSEE of
such concerns

 

6



--------------------------------------------------------------------------------

within seven (7) days of receipt of LICENSEE’s written notice. LICENSEE agrees
that it take into consideration any such concerns raised by the LICENSOR in the
final sublicense agreement; provided, however, LICENSEE shall have the sole
discretion as to the final terms of such sublicensing agreement. In the event
that LICENSOR does not respond to LICENSEE’s written notice within seven
(7) days of receipt of such notice, LICENSEE may presume that there are no
material objections to the summary terms of the sublicense agreement and enter
into such sublicense agreement without further coordination with LICENSOR. The
Parties agree that any revenue recognized by LICENSEE from any sublicensing
agreement will be included in the calculation of Net Revenue for the purposes of
this Agreement and will be taken into consideration for the payment of any
Milestone Payments and royalties pursuant to Sections 3.3 and 3.4 below.

2.3 Best Efforts. It is the intention of the Parties to commercialize those
Licensed Products described in Sections 1.12.1 – 1.12.5 (the “Initial Licensed
Products”) within the Development Term. LICENSEE shall use their best efforts to
develop the Initial Licensed Products and have a First Commercial Use of
products related to Licenses B, C and D and enter into a sublicense agreement
for the products related to Licenses E and F within the Development Term;
provided, however, the Development Term of any of the Initial Licensed Products
may be automatically renewed for up to two (2) successive terms of one year each
(each a “Renewal Term”) by the LICENSEE upon payment of a renewal fee of $5,000
per Renewal Term per Initial Licensed Product within thirty days of the end of
the original Development Term or any Renewal Term; provided further, however,
that any Renewal Terms are included only as a precautionary measure.

2.4 Purchasing Rights. In the event that LICENSOR grants a license to a Third
Party to develop and sell any IVD Test Kit in the Licensed Territory relating to
any hematopoietic or solid tumor cancers, LICENSOR shall use its best efforts to
include a provision in any such IVD Test Kit license agreement that guarantees
the LICENSEE the right to purchase such IVD Test Kit, without restrictions on
quantity, from the Third Party, at a price not to exceed such IVD Test Kit
licensee’s direct cost of goods sold plus twenty percent (20%) irrespective of
whether or not LICENSEE makes any purchase volume commitments; provided,
however, in no event shall LICENSEE’s price for any IVD Test Kit be higher than
any other third party purchaser of any such IVD Test Kits without regard to
purchase volume commitments. Notwithstanding the foregoing, LICENSEE agrees that
it will enter into a supplemental agreement with the IVD Test Kit licensee
covering the terms of supply for any such IVD Test Kit purchases and agrees that
any purchases of such IVD Test Kits will be for its own use and LICENSEE shall
not be permitted to sell any such IVD Test Kits to other disinterested Third
Parties.

2.5 Loss of Exclusivity. In the event that LICENSEE has not generated Five
Million Dollars ($5,000,000) of aggregate Net Revenue within five (5) years of
the Effective Date of this Agreement, LICENSOR in its sole discretion may upon
ninety (90) days written notice to Licensee, revoke LICENSEE’s exclusivity under
one or more of Licenses B, C, D, E, and F, as identified in Section 1.12 and
make LICENSEE’s rights non-exclusive with respect to the specified license(s).
Notwithstanding the foregoing, LICENSOR agrees that to the extent LICENSEE has
commercially launched any Licensed Products prior to the time that LICENSOR
attempts to revoke LICENSEE’s exclusivity under a specified license, LICENSEE
shall retain exclusive rights to such Licensed Products that have already had a
First Commercial Use for the remainder of the Commercial Term (as defined in
Section 4.2 below) for such Licensed Product.

 

7



--------------------------------------------------------------------------------

2.6 Provision of Licensed Technology. Within thirty (30) days of the Effective
Date of this Agreement, LICENSOR shall provide full copies of all Licensed
Technology, including complete copies of all Computer Software, documentation
and materials relating to the Licensed Patents and any Licensed Know-How, to
LICENSEE.

ARTICLE 3

LICENSE FEES AND ROYALTY PAYMENTS

3.1 Upfront License Fees and Development Renewal Fees. In partial consideration
of the licenses granted herein, LICENSEE shall pay to LICENSOR as summarized
below:

 

License

   Upfront
Licensing
Fee    

Development Term

Renewal Fee

A. SVM Technology

   $ 500,000      N/A

B. Plasma Prostate Cancer Test

   $ 1,000,000 *    $5,000 per Renewal Term

C. Pancreatic Cancer Test

   $ 250,000      $5,000 per Renewal Term

D. Colon Cancer Test

   $ 250,000      $5,000 per Renewal Term

E. Cytogenetics Interpretation System

   $ 500,000      $5,000 per Renewal Term

F. Flow Cytometry Interpretation System

   $ 500,000      $5,000 per Renewal Term

All Other Licensed Products or Licensed Uses

   $ 0      N/A

 

* To the extent the portion of the consideration payable in shares of common
stock of LICENSEE pursuant to Section 3.2.2 below is less than or greater than
$2.0 million of aggregate value as of the Effective Date of this Agreement, then
the amount of the upfront License Fee allocable to the Plasma Prostate Cancer
Test shall be adjusted by the amount of such difference.

3.2 Payment Terms. In partial consideration of the licenses granted herein,
LICENSEE shall pay to LICENSOR the Upfront License Fee indicated for Licenses
A-F indicated in Section 3.1 above according to the following payment terms:

3.2.1 Cash. Upon execution of this Agreement, One Million Dollars ($1,000,000).

3.2.2 Shares. Upon execution of this Agreement, One Million Three Hundred and
Sixty Thousand shares (1,360,000) of LICENSEE’S common stock, par value of
$0.0001 per share. LICENSOR shall have piggyback registration rights for the
stock received pursuant

 

8



--------------------------------------------------------------------------------

to this section for a period of two (2) years from the Effective Date of this
Agreement. Commencing twelve months (12) after the Effective Date of this
Agreement, LICENSOR shall be entitled to demand registration rights if the
provisions of Rule 144 are not available to LICENSOR for the immediate resale of
any stock received from LICENSEE.

3.3 Milestone Payments. In partial consideration for the licenses granted
herein, LICENSEE shall pay to LICENSOR the below milestone payments (the
“Milestone Payments”) within ninety (90) days of the first date upon which
LICENSEE has derived cumulative Net Revenue from all Licensed Uses covered by
this Agreement (“Cumulative Revenue”) in the amounts indicated below at each
such Cumulative Revenue threshold. Any such payments may be made in cash or
LICENSEE common stock, in LICENSEE’s sole discretion, provided that any common
stock issued by LICENSSE is freely tradable or will be within six (6) months
pursuant to Rule 144. The share price used to determine any shares issuable by
LICENSEE will be the average closing price per share for the twenty (20) trading
days prior to the time when such payment is made.

 

Cumulative Revenue

     Milestone Payment   $ 2,000,000       $ 500,000    $ 4,000,000       $
500,000    $ 6,000,000       $ 500,000    $ 8,000,000       $ 500,000    $
10,000,000       $ 500,000    $ 12,000,000       $ 500,000    $ 14,000,000      
$ 500,000    $ 16,000,000       $ 500,000    $ 18,000,000       $ 500,000    $
20,000,000       $ 500,000   

3.4 Royalty Payments. In partial consideration for the licenses granted herein,
LICENSEE shall pay to LICENSOR the following royalties after LICENSEE and its
Affiliates have cumulatively generated Twenty Million Dollars ($20,000,000) of
Net Revenue (the “Royalty Threshold”) and all Milestone Payments have been paid
accordingly. All royalties shall be due and payable on a quarterly basis and
shall be submitted by LICENSEE along with the report as specified below within
ninety (90) days of the end of the quarter which gave rise to any such royalty
becoming due and payable. The period in which royalties shall be due for each
Licensed Use shall be from the later of (a) the date on which the Royalty
Threshold has been reached, or (b) the date of First Commercial Use of any such
Licensed Use and shall extend until the end of the Royalty Term covering such
Licensed Use.

3.4.1 Royalties for all Licensed Uses except for Licenses E and F. After the
Royalty Threshold has been met, LICENSEE shall pay running royalties of six and
one-half percent (6.5%) of Net Revenue generated by LICENSEE and its Affiliates
per quarter for all Licensed Uses except for Licenses E and F relating to the
Cytogenetics Interpretation System and the Flow Cytometry Interpretation System.
Notwithstanding the foregoing, any royalties due pursuant to this Section 3.4.1
for Licensed Uses of a non-exclusive Licensed Product for which LICENSOR has
exercised its option to convert the license to a non-exclusive license pursuant
to Section 2.5 shall be reduced to three percent (3.0%) of Net Revenue from the
non-exclusive

 

9



--------------------------------------------------------------------------------

Licensed Products. Royalties for Licensed Uses of all other Licensed Products
not affected by a conversion to a non-exclusive license shall remain at the
original six and one-half percent (6.5%).

3.4.2 Royalties for Licenses E and F. After the Royalty Threshold has been met
and LICENSEE has recouped all of its costs directly related to the
commercialization of the Cytogenetics Interpretation System (License E) and the
Flow Cytometry System (License F), LICENSEE shall pay a royalty of fifty percent
(50%) of the Net Revenue it derives from any sublicensing arrangements it has in
place for such Licenses E and F. For the purposes of this Agreement, LICENSEE’s
costs directly relating to commercializing Licenses E and F shall not be offset
against any Net Revenue from such licenses while Milestone Payments are due and
payable pursuant to Section 3.1, but rather will be offset against Net Revenue
derived from Licenses E and F after all Milestone Payments have been made.

3.5 Payment Method. Unless otherwise provided in this Agreement, all payments by
LICENSEE to LICENSOR under this Agreement shall be paid in United States
dollars, and all such payments shall be made by check or wire transfer in
immediately available funds to such address and/or account as LICENSOR shall
designate before such payment is due.

3.6 Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all royalties with respect to any country where a Licensed
Use is sold, payment shall be made through such lawful means or methods as
LICENSOR and LICENSEE shall reasonably determine.

3.7 Reports, Exchange Rates. During the term of this Agreement following the
First Commercial Use of a Licensed Use, LICENSEE shall furnish to LICENSOR a
quarterly written report showing in reasonably specific detail, (a) the gross
sales of each Licensed Use sold by LICENSEE and its Affiliates during the
reporting period and the calculation of Net Revenue from such gross sales;
(b) the royalties payable in United States dollars, if any, which shall have
accrued hereunder based upon Net Revenue of each Licensed Use; (c) the
withholding taxes, if any, required by law to be deducted in respect of such
sales; (d) the date of the First Commercial Use of each Licensed Use in each
country during the reporting period; and (e) the exchange rates used in
determining the amount of United States dollars. With respect to sales of
Licensed Uses invoiced in United States dollars, the gross sales, Net Revenues,
and royalties payable shall be expressed in United States dollars. With respect
to sales of Licensed Uses invoiced in a currency other than United States
dollars, the gross sales, Net Revenue and royalties payable shall be expressed
in the domestic currency of the Person making the sale together with the United
States dollar equivalent of the royalty payable, calculated using the average
closing buying rate for such currency quoted in the continental terms method of
quoting exchange rates (local currency per US$1) by the Wall Street Journal on
the last business day of each month in the calendar quarter prior to the date of
payment. Reports shall be due not later than the ninetieth (90th) day following
the close of each reporting period. LICENSEE shall keep and require its
Affiliates to keep complete and accurate records in sufficient detail to
properly reflect all gross sales and Net Revenue and to enable the royalties
payable hereunder to be determined. For the purposes of this Section 3.7, gross
sales of any Laboratory Developed Tests shall be calculated as the amount of
revenue expected to be collected on such gross sales after all contractual
discounts and allowances from third party payers, and not the gross amounts
billed to such third party payers.

 

10



--------------------------------------------------------------------------------

3.8 Audits.

3.8.1 Upon the written request of LICENSOR and not more than once in each
calendar year, LICENSEE shall permit an independent certified public accounting
firm, provided such accounting firm signs a confidentiality agreement reasonably
acceptable to LICENSEE, selected by LICENSOR and reasonably acceptable to
LICENSEE, at LICENSOR’s expense, to have access during normal business hours to
such of the records of LICENSEE as may be reasonably necessary to verify the
accuracy of the royalty reports hereunder for any year ending not more than
twenty-four (24) months prior to the date of such request. The accounting firm
shall disclose to LICENSOR only whether the records are correct or not and the
details concerning any specific discrepancies. No other information shall be
shared.

3.8.2 If such accounting firm concludes that additional royalties were owed
during such period, LICENSEE shall pay the additional royalties within ninety
(90) days of the date LICENSOR delivers to LICENSEE such accounting firm’s
written report documenting the royalty underpayment; provided, however, if
LICENSEE disputes any of the accounting firm’s findings in good faith, LICENSEE
and LICENSOR shall work in good faith to determine the appropriate additional
royalties due. The fees charged by such accounting firm shall be paid by
LICENSOR; provided, however. if the audit discloses that the royalties payable
by LICENSEE for the audited period are more than one hundred ten percent
(110%) of the royalties actually paid for such period, and the difference
between royalties payable and royalties paid is greater than Fifty Thousand
Dollars ($50,000), then LICENSEE shall pay the reasonable fees and expenses
charged by such accounting firm.

3.9 Confidential Financial Information. LICENSOR shall treat all financial
information subject to review under this Article 3 as Confidential Information
pursuant to Article 7 below, and shall cause its accounting firm to retain all
such financial information in confidence.

ARTICLE 4

TERM OF LICENSE AND COMMERCIAL TERM FOR LICENSED USES

4.1 Term. This Agreement shall commence on the Effective Date and, except as
otherwise provided herein, shall remain in effect from the Effective Date to the
expiration of the last of the Licensed Patents licensed hereunder, unless
earlier terminated pursuant to Article 8 hereof ( the “Term”).

4.2 Commercial Term for each Licensed Use. After the First Commercial Use of any
Licensed Product hereunder, the term of the license with respect to such
Licensed Product shall extend until one (1) year after the expiration of the
patent life of each of the Licensed Patents covering such Licensed Product,
unless sooner terminated as provided herein (such term for each Licensed
Product, the “Commercial Term” for such Licensed Product).

 

11



--------------------------------------------------------------------------------

ARTICLE 5

WARRANTIES AND NEW LICENSES

LICENSOR hereby represents and warrants to LICENSEE as follows:

5.1 Corporate Existence and Power. LICENSOR (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Georgia;
(b) has the requisite power and authority and the legal right to own and operate
its property and assets, to lease the property and assets it operates under
lease, and to carry on its business as it is now being conducted; and (c) is in
compliance with all requirements of applicable law, except to the extent that
any noncompliance would not have a material adverse effect on the properties,
business, financial or other condition of it and would not materially adversely
affect its ability to perform its obligations under this Agreement.

5.2 Authorization and Enforcement of Obligations. LICENSOR (a) has the requisite
power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder; and (b) has taken all necessary corporate
action on its part to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder. This Agreement has been duly
executed and delivered on behalf of LICENSOR, and constitutes a legal, valid,
binding obligation, enforceable against LICENSOR in accordance with its terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting creditors’ rights.

5.3 Prosecution of Patents. LICENSOR has taken and shall use it best efforts to
undertake all actions necessary for prosecution and maintenance of the Licensed
Patents, including prosecution of all patent applications, payment of
maintenance, annuity, and renewal fees as required by the respective national,
international or regional patent offices that issued the patents, and payment of
all attorney fees and costs for prosecution, maintenance, and grant of any
pending patent applications. LICENSEE may suggest specific countries in which it
believes patent protection may be of value in view of its marketing strategy for
the Licensed Products, however, selection of countries and/or regions for future
international and national stage patent filings of Licensed Patents shall be
within the sole discretion of LICENSOR. However, if LICENSEE wishes to pursue
patent protection in a country or region in which LICENSOR has elected not to
file, LICENSEE may request that LICENSOR pursue such patent protection at
LICENSEE’s expense, which shall include all prosecution costs and maintenance
fees. LICENSOR shall further have sole discretion in determining whether a
particular patent or patent application has ceased to be of sufficient business
value to warrant incurring additional prosecution and maintenance fees and
costs, but shall notify LICENSEE of LICENSOR’s intention to allow the particular
patent or patent application to lapse at least thirty days (30) prior to
irretrievable abandonment so that LICENSEE may request that the patent or patent
application be kept in force at LICENSEE’s expense. Any costs associated with
patent prosecution and/or maintenance requested by LICENSEE after LICENSOR has
given notice of its intent to forego patent rights or allow the patent or patent
application to lapse will be borne by the LICENSEE. Notwithstanding anything in
this Agreement to the contrary, as to any Licensed Patent which LICENSOR elects
not to pursue, file, continue prosecuting or maintain in the United States, but
which LICENSEE chooses have LICENSOR pursue, file, continue prosecuting or
maintain and for which LICENSEE pays the preparation and/or prosecution costs
and/or maintenance fees, LICENSEE shall have the authority to control the
preparation and/or prosecution and/or maintenance thereof, and LICENSOR shall
assign all rights, title and interest in and to any such Licensed Patents to
LICENSEE, provided however, to the extent that any prosecution is

 

12



--------------------------------------------------------------------------------

controlled by LICENSEE, any arguments or positions taken during such prosecution
may not impair the scope or construction of any Licensed Patent to which
LICENSOR has retained the rights.

5.4 Title; Recordation; Validity. LICENSOR owns all rights, title and interests
in and to the Licensed Technology free and clear of any liens, encumbrances or
third party rights, and LICENSOR has obtained and recorded or has undertaken
efforts to record, duly executed assignments of the Licensed Technology as
necessary to perfect all rights, title and interests therein, in accordance with
governing law and regulations in each respective jurisdiction. LICENSOR is aware
of no basis for a claim of invalidity or unenforceability of any of the Licensed
Technology.

5.5 Noncontravention; Existing Licenses. There are no existing agreements,
commitments, proposals, offers, or rights with, to, or in any person to acquire
any of the rights under the Licensed Technology that would prevent, alter, or
hinder the performance of LICENSOR’s obligations hereunder. Licenses previously
granted to the Third Parties listed in Exhibit C will not interfere with
LICENSOR’s obligations or LICENSEE’s rights hereunder within the Field. There
are no other licensees of the Licensed Technology, except for the parties and
licenses specified in and described in Exhibit C.

5.6 Exclusions. LICENSOR expressly excludes any further representations,
conditions and warranties that, except as otherwise provided in Section 10.4
below, any development, manufacture, use, importation, sale, lease, or other
disposal of any Licensed Product will not infringe any patent, trademark,
copyright, trade secret or other intellectual property right not owned by or
licensed to LICENSOR.

5.7 New Licensees. LICENSOR agrees that it will notify LICENSEE promptly in
writing in the event that it enters into any additional licenses for the
Licensed Technology; provided, however, that such additional licenses will not
contravene the terms of or LICENSEE’s rights under this Agreement under any
circumstances without the express written consent of the LICENSEE prior to the
time any such additional license is granted.

5.8 Patent Expiration Dates. The Licensed Patents which have been granted as of
the Effective Date shall each expire on the respective dates indicated in
Exhibit A unless, with respect to those patent applications marked with “+PTA”
in Exhibit A, the date indicated is extended by patent term adjustment or
extension, in which case LICENSOR shall immediately notify LICENSEE of the
corrected expiration date in writing.

ARTICLE 6

PATENTS

6.1 Patent Prosecution and Maintenance. LICENSOR shall be responsible for and
shall have the right to control the preparation, filing, prosecution and
maintenance of the Licensed Patents and shall be responsible for paying all
costs thereof. To the extent that LICENSOR holds exclusive rights encompassing
the Field, but does not exclusively own any portion of the Licensed Patents,
LICENSOR shall make all reasonable efforts to ensure that the Licensed Patents
are maintained. LICENSOR shall provide LICENSEE with a copy of each

 

13



--------------------------------------------------------------------------------

patent application subject to this Section 9.1. In the event that LICENSOR is
unable or unwilling to maintain any one or more of the Licensed Patents, it will
promptly notify LICENSEE of any payment that is due with a description of how it
relates to the Licensed Patents hereunder. LICENSEE, in its sole discretion, may
pay the fees and costs for maintaining the indicated patents or patent
applications within Licensed Patents and deduct such payment from any amounts
owed by LICENSEE to LICENSOR under this Agreement. LICENSOR shall notify
LICENSEE before any Licensed Patents terminate with sufficient time to permit
LICENSEE to take action to maintain the patent, if it so chooses.

6.2 Enforcement of Patent Rights. LICENSOR shall enforce the Licensed Technology
and prosecute any infringers, at its sole expense, when it is in the best
interests of LICENSOR and LICENSEE to do so. LICENSEE shall cooperate with
LICENSOR in the planning and execution of any action to enforce the Licensed
Patents. LICENSOR shall not settle the suit in a manner that diminishes or
affects the rights or interests of LICENSEE without the express written consent
of LICENSEE. If LICENSOR declines to litigate any infringement of the Licensed
Technology, LICENSOR shall give LICENSEE the right, to the extent permissible by
law, but not the obligation, to bring actions to enforce the Licensed Technology
or otherwise abate the infringement thereof and to control any litigation or
other enforcement action. LICENSOR shall cooperate with LICENSEE in the planning
and execution of any action to enforce the Licensed Patents. LICENSEE shall not
settle the suit in a manner that diminishes or affects the rights or interests
of LICENSOR without the express written consent of LICENSOR. The costs of any
such action by LICENSEE shall be borne by LICENSEE, and LICENSEE shall be
entitled to keep any recovery, settlement or other costs or recoveries.

6.3 Improvements.

6.3.1 LICENSEE shall disclose to LICENSOR any and all improvements made by or on
behalf of LICENSEE directly related to the Licensed Technology that are
conceived or reduced to practice by or on behalf of LICENSEE as a result of
activities engaged in pursuant to the terms of this Agreement (“Licensee
Improvements”).

6.3.2 LICENSOR shall disclose to LICENSEE any and all improvements made by or on
behalf of LICENSOR (“Licensor Improvements”) related to the Licensed Technology
that are conceived or reduced to practice by or on behalf of LICENSOR during the
Term of this Agreement. LICENSEE acknowledges, however, that LICENSOR has
granted other licenses to third party(ies) for use of the Licensed Technology to
the parties described in Exhibit C and, further that certain Licensor
Improvements to the Licensed Technology, although they may be of benefit to
LICENSEE, may arise in conjunction with such third party licenses. In such
cases, disclosure of such Licensor Improvements may be restricted or prohibited,
or disclosure to LICENSEE may be delayed due to LICENSOR’s obligations under the
third party license. In such cases, to the extent permitted, LICENSOR will
disclose the Licensor Improvement as soon as practicable.

6.3.3 LICENSEE shall not publish or disclose Licensor Improvements to third
parties or to the public through any communication including, but not limited
to, academic publication or other exchanges of information except as provided in
Article 7 and shall not so publish or disclose without first providing the
LICENSOR with the opportunity to review the communication and to make
arrangements for protecting such Licensor Improvements by patent

 

14



--------------------------------------------------------------------------------

or other appropriate means prior to disclosure. Similarly, LICENSOR shall not
publish or disclose Licensee Improvements to third parties or to the public
through any communication including, but not limited to, academic publication or
other exchanges of information except as provided in Article 7 and shall not so
publish or disclose without first providing the LICENSEE with the opportunity to
review the communication and to make arrangements for protecting such Licensee
Improvements by patent or other appropriate means prior to disclosure.

6.3.4 All Licensor Improvements shall be owned by LICENSOR. LICENSEE agrees to
provide any assistance and take such acts as are reasonably requested by
LICENSOR, at LICENSOR’s expense, to enable LICENSOR to obtain a letters patent
for or respecting any Licensor Improvement, to protect such patent right, to
conduct further research and to publish. For purposes of this Agreement,
Licensor Improvements shall include all Licensed Know-How, information, patents
and/or patent applications, including provisional applications and any patents
or patent applications claiming priority thereto, which are filed by LICENSOR
subsequent to the Effective Date of this Agreement covering any of the Initial
Licensed Products in which the Licensed Technology is or was used, and any
methods, algorithms and software related thereto.

6.3.5 Subject to 6.3.4 above, all Licensee Improvements, and all improvements to
the Licensed Technology which are jointly made by LICENSOR and LICENSEE (which
shall also be included within “Licensee Improvements”), shall be owned by
LICENSEE; provided that, LICENSEE shall not own any Licensed Technology.
LICENSOR shall provide any assistance and take such acts as are reasonably
requested by LICENSEE, at LICENSEE’s expense, to enable LICENSEE to obtain a
letters patent for or respecting any Licensee Improvement, to protect such
patent right, to conduct further research and to publish.

6.3.6 All Licensor Improvements shall automatically become subject to the
license granted in Section 2.1 above and any patent rights therein shall be
deemed to be Licensed Patents for the purposes of this Agreement, subject to the
same rights and obligations applicable to Licensed Technology under the
Agreement.

6.3.7 All jointly made Licensee Improvements shall become subject to a
grant-back from LICENSEE to LICENSOR of a non-exclusive, sublicensable,
worldwide license to make, have made, use, perform, sell or offer for sale any
such jointly made Licensee Improvements outside of the Field, subject to a
commercially reasonable royalty and all other customary license provisions to be
negotiated in good faith by the parties. Notwithstanding the foregoing, and
except as provided for in Section 6.3.4, LICENSOR understands and acknowledges
that any work performed pursuant to the Employment Agreement and the Consulting
Agreements described in the preamble to this Agreement in the Field shall be
“work made for hire” and will be owned solely by and assigned to the LICENSEE.
LICENSEE understands and acknowledges that LICENSOR’s development obligations
under preexisting licenses identified in Exhibit C may preempt certain claims of
ownership by LICENSEE pursuant to this Section 6.3.7.

6.4 Limited Power of Attorney. LICENSOR grants to LICENSEE a conditional,
limited power of attorney for purposes of maintaining the Licensed Patents as
provided in Section 6.1 above or enforcing any patent rights of the Licensed
Patents as provided in Section 6.2 above, but only to the extent permitted by
law.

 

15



--------------------------------------------------------------------------------

ARTICLE 7

CONFIDENTIALITY

7.1 Confidential Information. Except as otherwise provided in Section 7.2 below,
during the term of this Agreement, and for a period of ten (10) years following
the expiration or earlier termination hereof, each Party shall maintain in
confidence all information of the other Parties disclosed after the Effective
Date by the other Party and identified as, or acknowledged to be, confidential
(the “Confidential Information”), and shall not use, disclose or grant the use
of the Confidential Information to any Third Party except on a need-to-know
basis to those of its own, and its Affiliates’, and assignees’, directors,
officers, affiliates, employees, agents, consultants, clinical investigators and
contractors, to the extent such disclosure is reasonably necessary in connection
with such Party’s activities as expressly authorized by this Agreement. To the
extent that disclosure is authorized by this Agreement, prior to disclosure,
each Party hereto shall obtain written agreement of any such Third Party Person
to hold in confidence and not make use of the Confidential Information for any
purpose other than those permitted by this Agreement. Each Party shall notify
the other Parties promptly upon discovery of any unauthorized use or disclosure
of the other Party’s Confidential Information

7.2 Permitted Disclosures. The confidentiality obligations contained in
Section 7.1 of this Agreement shall not apply to the extent that (a) any
receiving Party (the “Recipient”) is required (i) to disclose information by
law, order or regulation of a governmental agency or a court of competent
jurisdiction, or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a Product, provided in either
case that the Recipient shall provide written notice thereof to the other
Parties and sufficient opportunity to object to any such disclosure or to
request confidential treatment thereof; or (b) the Recipient can demonstrate
that (i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions or inaction of the Recipient in violation hereof;
(ii) the disclosed information was rightfully known by the Recipient (as shown
by its written records) prior to the date of disclosure to the Recipient by any
other Party hereunder; or (iii) the disclosed information was disclosed to the
Recipient on an unrestricted basis from a source unrelated to any Party to this
Agreement and not under a duty of confidentiality to any other Party, or
(iv) the disclosed information was independently developed by Recipient without
use of any Confidential Information of the disclosing Party.

7.2.1 Each Party acknowledges that the other Party has certain time-critical
reporting obligations by virtue of its status as a public corporation and agrees
to cooperate in preparation of a joint press release regarding the execution and
general terms of this Agreement to be issued concurrently with a Form 8-K report
that must be filed with the SEC by each Party within four (4) business days of
the Effective Date. The Parties further agree that once they have mutually
agreed upon descriptive language that describes the material terms of this
Agreement, either Party may continue to use such descriptive language in its
future SEC filings or other investor communications so long as such future
communications are not materially different than what was previously agreed
upon.

 

16



--------------------------------------------------------------------------------

7.3 Equitable Relief. Each Party hereby acknowledges that, in the event of any
breach or threatened breach of this Article 7 by the Recipient, the disclosing
Party may suffer irreparable injury for which damages at law may not be an
adequate remedy. Accordingly, without prejudice to any other rights and remedies
otherwise available to the disclosing Party, the disclosing Party shall be
entitled to seek equitable relief, including injunctive relief and specific
performance, for any breach or threatened breach of this Article 7 by the
Recipient, its Affiliates, or any of its or their employees, directors,
officers, members, agents, or representatives.

7.4 Non-Use of Names; Confidentiality of Agreement. No Party hereto shall make
any public announcement, issue any press release or publish any study
(collectively, all such communications, “Publication”) concerning the
transactions contemplated herein, or make any Publication which includes the
name of any other Party or any of its Affiliates, or otherwise use the name or
names of any other Party or any of their employees or any adaptation,
abbreviation or derivative of any of them, whether oral or written, related to
the terms, conditions or subject matter of this Agreement, without the prior
written permission of such other Party, except as may be required by (i) law or
(ii) judicial order (and then only following consultation with any other Party)
or as may be agreed to pursuant to Section 7.2.1 hereof.

7.5 Compliance with Laws; Reporting Obligation with Respect to Protected Health
Information. Each Party shall comply with all Applicable Laws. “Applicable Laws”
are the international, federal, state, and local laws, rules and regulations
that relate to the conduct of the Parties’ business and the performance by the
Parties of their respective rights and obligations under this Agreement. If a
Party or its permitted representatives gain access to protected health
information (“PHI”), as that term is defined under The Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”), that is not required for
performance of this Agreement, each Party shall immediately report to the other
Parties any incidents of access to PHI or any incidents of use, reproduction or
disclosure of PHI of which it or its Permitted Representatives become(s) aware.
Each Party shall enter into a Business Associates Agreement covering any PHI
upon the reasonable request of the other Party.

ARTICLE 8

TERMINATION

8.1 Normal Termination. Except as otherwise provided herein, unless terminated
earlier as hereinafter provided, and subject to the provisions of Section 8.3 of
this Article, this Agreement shall terminate on upon the expiration of the last
of the Licensed Patents licensed hereunder.

8.2 Surviving Obligations. The termination of this Agreement shall not relieve
LICENSEE of any obligation hereunder to keep records nor shall such termination
relieve LICENSEE of

 

  (1) any liability hereunder for damages resulting from the unauthorized
disclosure or use of any Confidential Information by a party, or other party or
person affiliated therewith; or

 

17



--------------------------------------------------------------------------------

  (2) LICENSEE’s obligations to

 

  (a) make payment of any sum due to LICENSOR pursuant to Article 3, and

 

  (b) furnish written reports as provided in Article 3.

The termination of this Agreement shall not terminate LICENSOR’s rights under
Article 3.

8.3 Termination by LICENSOR. Effective immediately upon LICENSOR giving to
LICENSEE written notice of termination, LICENSOR shall have the right to
terminate this Agreement, or the licenses granted hereunder, without prejudice
to any other rights it may have, whether under the provisions of this Agreement,
in law, in equity or otherwise, if LICENSEE fails to cure a material default
within sixty (60) calendar days from receipt of written notice to LICENSEE by
LICENSOR. Notwithstanding the foregoing, if the subject matter of the material
default described in such written notice from LICENSOR is the subject of a
mediation or arbitration as described in Article 12 at the end of such sixty
(60) day notice period, then LICENSOR agrees that it will not terminate this
Agreement for such material default until such time as the mediation or
arbitration has been concluded and only if an agreement to resolve such material
default has not been reached as a result of such mediation or arbitration.

ARTICLE 9

ASSIGNABILITY

9.1 This Agreement and the rights or licenses herein granted to LICENSEE, shall
be freely assignable or otherwise transferable, in whole or in part, by the
LICENSEE, in the LICENSEE’s sole discretion, upon written notice to the
LICENSOR.

9.2 LICENSOR may assign this Agreement in the event of the sale of that portion
of its business to which this Agreement pertains or as may be required in
connection with a Change of Control upon written notice to LICENSEE.

ARTICLE 10

APPLICABLE LAW, LIMITATION OF DAMAGES AND LIABILITY, AND INDEMNITY

10.1 Applicable Law. This Agreement is acknowledged to have been made in and
shall be construed in accordance with the laws of the State of Florida without
regard to the principles thereof relating to the conflict of laws, provided that
all questions concerning the construction or effect of patent applications and
patents shall be decided in accordance with the laws of the country in which the
particular patent application or patent concerned has been filed or granted, as
the case may be.

10.2 Limitation of Damages and Liability. EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, IN NO EVENT SHALL EITHER

 

18



--------------------------------------------------------------------------------

PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
EXTRAORDINARY, OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOSS OF PROFITS,
REVENUE, DATA OR USE, INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN
ACTION IN CONTRACT OR TORT, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR ITS INDEMNIFICATION OBLIGATIONS UNDER
SECTION 10.4 BELOW, LICENSOR’S LIABILITY FOR DAMAGES HEREUNDER SHALL IN NO EVENT
EXCEED THE AMOUNT OF FEES PAID BY LICENSEE UNDER THIS AGREEMENT.

10.3 Indemnification by LICENSEE. LICENSEE shall indemnify and hold LICENSOR
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred by LICENSOR as a result of any
successful Third Party claim, demand, action or other proceeding arising
directly out of the use or sale of any Licensed Use by LICENSEE or its
Affiliates, or their respective distributors, customers or end-users. If
LICENSEE proposes to seek indemnification from the LICENSOR under the provisions
of this Section 10.3, it shall notify the LICENSOR in writing within thirty
(30) days of receipt of notice of any such claim or suit. LICENSOR shall have
the right but not the obligation to participate in the defense of such claim,
and the parties shall mutually agree upon counsel and monetary settlement terms
with respect to any such claim. Each Party agrees to promptly make arrangements
to pay for any legal fees pursuant to the foregoing indemnification provisions
during the pendency of any Third Party claim, demand, action or other proceeding
giving rise to the claim for indemnification.

10.4 Indemnification by LICENSOR. LICENSOR shall indemnify and hold LICENSEE
harmless from all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred by LICENSEE as a result of any
Third Party claim, demand, action or other proceeding related to breach by
LICENSOR of the warranties set forth in Article 5, or any legal action filed in
any court based upon the allegation that LICENSEE’s use of the Licensed
Technology infringes upon such Third Party’s intellectual property rights.
Indemnification by LICENSOR shall not include any allegation of infringement by
a Licensed Product used or sold by LICENSEE or its Affiliates to the extent that
the element or feature of the Licensed Product that is alleged to be in breach
of warranty or infringing is unrelated to the Licensed Technology. If LICENSEE
proposes to seek indemnification from the LICENSOR under the provisions of this
Section 10.4, it shall notify the LICENSOR in writing within thirty (30) days of
receipt of notice of any such claim or suit. LICENSOR shall have the right but
not the obligation to participate in the defense of such claim, and the parties
shall mutually agree upon counsel and monetary settlement terms with respect to
any such claim. LICENSOR agrees to promptly make arrangements to pay for any
legal fees pursuant to the foregoing indemnification provisions during the
pendency of any Third Party claim, demand, action or other proceeding, giving
rise to the claim for indemnification.

 

19



--------------------------------------------------------------------------------

ARTICLE 11

FORCE MAJEURE

11.1 Neither Party shall be responsible to the other for delay or failure in
performance of any of the obligations imposed by this Agreement, provided such
delay or failure shall be occasioned by a cause beyond the control of and
without the fault or negligence of such Party, including fire, flood, explosion,
lightning, windstorm, earthquake, subsidence of soil, failure of machinery or
equipment or supply of materials, discontinuity in the supply of power, court
order or governmental interference, civil commotion, riot, war, terrorism or
terrorist threats, strikes, labor disturbances, transportation difficulties or
labor shortage. Notwithstanding the aforesaid, if either Party fails to a
substantial extent for at least three (3) months to fulfill any of its
obligations under this Agreement, the other Party may terminate the Agreement.

ARTICLE 12

DISPUTE RESOLUTION

12.1 Alternative Dispute Resolution. In the event that a dispute arises between
the Parties, the following procedures shall be followed:

(1) Negotiations. In the event that any dispute may arise, the Parties shall
first seek to resolve such disputes by negotiation among the Parties, as
follows:

 

  (a) Notification. When a Party believes there is a dispute relating to the
Agreement, the Party will give the other Party written notice of the dispute.

 

  (b) Meeting Among Parties. The Parties shall meet at a mutually acceptable
time and place within thirty (30) days after the date of the notice to exchange
relevant information and to attempt to resolve the dispute.

 

  (c) Confidentiality. All negotiations shall be confidential and shall be
treated as compromise and settlement negotiations under the United States
Federal Rules of Evidence.

(2) Mediation. If the dispute has not been resolved within thirty (30) days
after the date of the notice of a dispute, or if the Party receiving such notice
fails or refuses to meet within such time period, either Party may initiate
mediation of the dispute by sending the other Party a written request that the
dispute be mediated. The Party receiving such a written request will promptly
respond to the requesting Party so that the Parties can jointly select a neutral
and impartial mediator and schedule the mediation session. The Parties shall use
their best efforts to mediate the dispute before a neutral, third-party mediator
within thirty (30) days after the date of the written request for mediation. The
costs of such mediation shall be borne equally between the Parties.

12.2 Arbitration. If the Parties have not succeeded in mediating a resolution of
the dispute pursuant to Section 12.1 above, the Parties agree to resolve the
dispute through binding arbitration. The arbitration shall be conducted by a
board of three (3) arbitrators (or one arbitrator if both Parties agree) in
Jacksonville, Florida, in accordance with generally accepted arbitration
procedures, but need not be limited to administration by or the rules of a
specific organization such as the American Arbitration Association (“AAA”) or
JAMS. The arbitrators

 

20



--------------------------------------------------------------------------------

shall be selected by the mutual agreement of both Parties, or failing such
agreement, shall be selected according to the applicable arbitration rules and
organization. Each Party shall bear its own expenses, but those related to the
compensation and expenses of the arbitrators and the arbitration shall be shared
equally by the Parties. Any arbitration award shall be final and shall be
enforceable in any court of competent jurisdiction.

ARTICLE 13

MISCELLANEOUS PROVISIONS

13.1 The parties agree that the Licensed Technology is “intellectual property”
as defined in 11 U.S.C. §101(56) and that this Agreement is an executory
contract that is governed by 11 U.S.C. §365(n) in the event that LICENSOR
commences a case under the Bankruptcy Code. In any such case, the parties agree
that LICENSEE will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code, and that LICENSEE will have the right to retain and
enforce its rights under this Agreement.

13.2 LICENSOR and LICENSEE each has all necessary corporate power to enter into
and perform its obligations under this Agreement and has taken all necessary
corporate action under its respective certificates of incorporation and by-laws
to authorize the execution and consummation of this Agreement.

13.3 Notwithstanding any other provision of this Agreement to the contrary,
LICENSOR shall not be required to grant any additional right with respect to the
Licensed Patents or furnish information as to which LICENSOR will incur
financial or other liability to a third party, and no information shall be
required to be furnished over governmental prohibition or objection.

13.4 The use and disclosure of technical information acquired pursuant to this
Agreement and the exercise of the rights granted by this Agreement shall be
subject to the export, assets and financial control regulations of the United
States of America including restrictions under regulations of the United States
that may be applicable to direct or indirect re-exportation of such technical
information or of equipment, Licensed Products or services directly produced by
use of such technical information.

13.5 No license or right is granted by implication or otherwise with respect to
any patent application, patent, trademark or copyright of either Party except as
specifically set forth herein. No right is granted by this Agreement to use any
registered or unregistered trademark or trade name of either Party to the other
Party, and neither Party shall use any registered or unregistered trademark or
trade name of the other Party without such Party’s written consent.
Notwithstanding the foregoing, each Party is authorized to name the other Party
in any filings that may be required with the Securities and Exchange Commission
or any other governmental organization. Each Party further agrees that it shall
coordinate with the other Party with respect to any press releases it may issue
with respect to this Agreement.

13.6 The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law or in equity.

 

21



--------------------------------------------------------------------------------

13.7 This Agreement embodies the entire understanding of the Parties and shall
supersede all previous communications, representations, undertakings or
agreements, between them, either verbal or written, relating to the subject
matter hereof.

13.8 Amendments. No amendment, alteration or modification of any of the
provisions of this Agreement will be binding unless made in writing and signed
by the Parties.

13.9 Notice. All notices, requests, and other communications to any Party hereto
shall be in writing and shall be addressed to the receiving Party’s address set
forth in the preamble to this Agreement or to any other address as a Party may
designate by notice hereunder, and shall either be (1) delivered by hand,
(2) sent by recognized overnight courier, or (3) by certified mail, return
receipt requested, postage prepaid. All notices, requests, and other
communication hereunder shall be deemed effective: (a) if by hand, at the time
of the delivery thereof to the receiving Party at the address of such Party set
forth above, (b) if sent by overnight courier, on the next business day
following the day such notice is delivered to the courier service, or (c) if
sent by certified mail, five (5) business days following the day such mailing is
made.

13.10 Further Assurances. Each Party agrees, upon written request of the other
Party, to do all acts and execute, deliver and perform all additional documents,
instruments and agreements, which may be reasonably required by the requesting
Party to implement the provisions and purposes of this Agreement.

13.11 Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that will render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

13.12 Successors. This Agreement shall be binding upon and inure to the benefit
of the successors, permitted assignees and personal representatives of the
Parties.

13.13 Insurance. Each Party shall name the other as additional insured on their
applicable liability insurance policies.

13.14 Counterparts. This Agreement may be executed in two counterparts or by
facsimile or Adobe Acrobat PDF file, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

[Signatures Appear on the Following Page]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement and have entered
the Effective Date on the first page hereof.

 

HEALTH DISCOVERY CORPORATION By  

/s/ Steven Barnhill, M.D.

Title  

Chairmen and CEO

Date  

1/6/2012

NEOGENOMICS LABORATORIES, INC. By  

/s/ Douglas M. VanOort

Title  

Chairmen and CEO

Date  

1/6/12

 

23



--------------------------------------------------------------------------------

Exhibit A - Licensed Patents

 

Patent/Application No.   Title   

Filing Date/

Issue Date

   Expires U.S. Patent No. 6,128,608   Enhancing Knowledge Discovery Using
Multiple Support Vector Machines    05-01-1999/


10-03-2000

   05-01-2019 U.S. Patent No. 6,157,921   Enhancing Knowledge Discovery Using
Support Vector Machines in a Distributed Network Environment    05-01-1999/


12-05-2000

   05-01-2019 U.S. Patent No. 6,427,141   Enhancing Knowledge Discovery Using
Multiple Support Vector Machines.    05-09-2000/


07-30-2002

   05-01-2019 U.S. Patent No. 6,658,395   Enhancing Knowledge Discovery from
Multiple Data Sets Using Multiple Support Vector Machines.    05-24-2000/


12-02-2003

   05-01-2019 U.S. Patent No. 6,714,925   System for Identifying Patterns in
Biological Data Using a Distributed Network.    08-07-2000/


03-30-2004

   05-01-2019 U.S. Patent No. 6,760,715   Enhancing Biological Knowledge
Discovery Using Multiple Support Vector Machines.    08-07-2000/


07-06-2004

   05-01-2019 U.S. Patent No. 6,789,069   Method of Identifying Patterns in
Biological Systems and Method of Uses.    08-07-2000/


09-07-2004

   04-13-2020 U.S. Patent No. 6,882,990   Method of Identifying Biological
Patterns Using Multiple Data Sets.    08-07-2000/


04-19-2005

   05-01-2019 U.S. Patent No. 6,944,602   Spectral Kernels for Learning Machines
   03-01-2002/


09-13-2005

   02-19-2023 U.S. Patent No. 6,996,549   Computer-Aided Image Analysis   
01-23-2002/


02-07-2006

   04-21-2021 U.S. Patent No. 7,117,188   Methods of Identifying Patterns in
Biological Systems and Uses Thereof    01-24-2002/


10-03-2006

   03-09-2022 U.S. Patent No. 7,299,213   Method of Using Kernel Alignment to
Extract Significant Features from a Large Dataset    09-12-2005/


11-20-2007

   03-01-2022 U.S. Patent No. 7,318,051   Methods for Feature Selection in a
Learning Machine    11-18-2003/


01-08-2008

   02-25-2021 U.S. Patent No. 7,353,215   Kernels and Methods for Selecting
Kernels for Use in Learning Machines    11-07-2003/


04-01-2008

   01-27-2023 U.S. Patent No. 7,383,237   Computer-Aided Image Analysis   
02-06-2006/


06-03-2008

   11-04-2019 U.S. Patent No. 7,444,308   Data Mining Platform for
Bioinformatics and Other Knowledge Discovery    12-15-2003/


10-28-2008

   05-28-2022 U.S. Patent No. 7,475,048   Pre-Processed Feature Ranking for a
Support Vector Machine    05-07-2004/


01-06-2009

   07-22-2021 U.S. Patent No. 7,542,947   Data Mining Platform for
Bioinformatics and Other Knowledge Discovery    10-30-2007/


06-02-2009

   05-20-2022 U.S. Patent No. 7,542,959   Feature Selection Method Using Support
Vector Machine Classifier    08-21-2007/


06-02-2009

   08-07-2020 U.S. Patent No. 7,617,163   Kernels and Kernel Methods for
Spectral Data    10-09-2002/


11-10-2009

   02-10-2023

 

24



--------------------------------------------------------------------------------

U.S. Patent No. 7,624,074   Methods for Feature Selection in a Learning Machine
   10-30-2007/


11-24-2009

   08-07-2020 U.S. Patent No. 7,676,442   Selection of Features Predictive of
Biological Conditions Using Protein Mass Spectrographic Data    10-30-2007/


03-09-2010

   08-07-2020 U.S. Patent No. 7,788,193   Kernels and Methods for Selecting
Kernels for Use in Learning Machines    10-30-2007/


08-31-2010

   08-06-2023 U.S. Patent No. 7,797,257   System for Providing Data Analysis
Services Using a Support Vector Machine for Processing Data Received from a
Remote Source    10-31-2007/


09-14-2010

   07-28-2020 U.S. Patent No. 7,805,388   Method for Feature Selection in a
Support Vector Machine Using Feature Ranking    10-30-2007/


09-28-2010

   08-07-2020 U.S. Patent No. 7,890,445   Model Selection for Cluster Data
Analysis    10-30-2007/


12-15-2011

   06-08-2024 U.S. Patent No. 7,921,068   Data Mining Platform for Knowledge
Discovery from Heterogeneous Data Types and/or Heterogeneous Data Sources   
10-30-2007/


04-05-2011

   05-20-2022 U.S. Patent No. 7,970,718   Method for Feature Selection and for
Evaluating Features Identified as Significant for Classifying Data   
09-26-2010/


06-28-2011

   01-24-2022 U.S. Patent No. 8,008,012   Biomarkers Downregulated in Prostate
Cancer    09-30-2008/


08-30-2011

   01-13-2026 U.S. Patent No. 8,095,483   Support Vector Machine-Recursive
Feature Elimination (SVM-RFE)    12-01-2010/


01-10-2012

   08-07-2020 Australian Patent No. 764897   Pre-processing and Post-processing
for Enhancing Knowledge Discovery Using Support Vector Machines.    05-03-1999/


01-08-2004

   05-03-2019 Canadian Patent No. 2,330,878   Pre-Processing and Post-Processing
for Enhancing Knowledge Discovery Using Support Vector Machines    05-03-1999/


03-01-2011

   05-03-2019 Indian Patent No. 212978   Pre-Processing and Post-Processing for
Enhancing Knowledge Discovery Using Support Vector Machines    05-03-1999/


08-31-2010

   05-03-2019 South African Patent No. 00/7122   Pre-processing and
Post-processing for Enhancing Knowledge Discovery Using Support Vector Machines.
   05-03-1999/


08-31-2010

   05-03-2019 Australian Patent No. 780050   Enhancing Knowledge Discovery from
Multiple Data Sets Using Multiple Support Vector Machines.    05-24-2000/


06-16-2005

   05-24-2020 Canadian Patent No. 2,371,240   Enhancing Knowledge Discovery from
Multiple Data Sets Using Multiple Support Vector Machines    05-24-2000/


08-09-2011

   05-24-2020 Chinese Patent No. ZL00808062.3   Enhancing Knowledge Discovery
from Multiple Data Sets Using Multiple Support Vector Machines.    05-24-2000/


04-13-2005

   05-24-2020 European Patent No. 1192595   Enhancing Knowledge Discovery from
Multiple Data Sets Using Multiple Support Vector Machines.    05-24-2000/


11-30-2005

   05-24-2020 Spanish Patent No. ES2254182   Enhancing Knowledge Discovery from
Multiple Data Sets Using Multiple Support Vector Machines.    05-24-2000/


11-30-2005

   05-24-2020 German Patent No. DE60024452.0-08   Enhancing Knowledge Discovery
from Multiple Data Sets Using Multiple Support Vector Machines.    05-24-2000/


11-30-2005

   05-24-2020 Indian Patent No. 223409   Enhancing Knowledge Discovery for
Multiple Data Sets Using Multiple Support Vector Machines    05-24-2000/


10-09-2008

   05-24-2020

 

25



--------------------------------------------------------------------------------

Israeli Patent No. 146705   Enhancing Knowledge Discovery from Multiple Data
Sets Using Multiple Support Vector Machines    05-24-2000/


02-01-2007

   05-24-2020 Norwegian Patent No. 319,838   Enhancing Knowledge Discovery from
Multiple Data Sets Using Multiple Support Vector Machines.    05-24-2000/


09-15-2005

   05-24-2020 South Korean Patent No. 724104   Enhancing Knowledge Discovery
from Multiple Data Sets Using Multiple Support Vector Machines    05-24-2000/


05-25-2007

   05-24-2020 Australian Patent No. 779635   Method and Devices for Identifying
Patterns in Biological Systems and Methods for Uses Thereof    10-27-2000/


06-02-2005

   10-27-2020 Canadian Patent No. 2,388,595   Method and Devices for Identifying
Patterns in Biological Systems and Methods for Uses Thereof    10-30-2000/


08-31-2010

   10-27-2020 Australian Patent No. 2002243783   Computer Aided Image Analysis
   01-23-2002/


11-11-2007

   01-23-2022 European Patent No.1356421   Computer Aided Image Analysis   
01-23-2002/


11-11-2007

   01-23-2022 Spanish Patent No.2337556   Computer Aided Image Analysis   
01-23-2002/


11-11-2007

   01-23-2022 Japanese Patent No. 3947109   Computer Aided Image Analysis   
01-23-2002/


11-11-2007

   01-23-2022 Australian Patent No. 2002253879   Methods of Identifying Patterns
in Biological Systems and Uses Thereof    01-24-2002/


07-02-2007

   01-24-2022 European Patent No. 1459235   Methods of Identifying Patterns in
Biological Systems and Uses Thereof    01-24-2002/


07-02-2007

   01-24-2022 Japanese Patent No. 4138486   Methods of Identifying Patterns in
Biological Systems and Uses Thereof    01-24-2002/


07-02-2007

   01-24-2022 European Patent No. 1082646   Pre-Processing and Post-Processing
for Enhancing Knowledge Discovery Using Support Vector Machines    05-03-1999/


08-24-2011

   05-03-2019 European Publication No. 2296105   Pre-Processing and
Post-Processing for Enhancing Knowledge Discovery Using Support Vector Machines
   09-30-2011/    05-03-2019 European Publication No. 1236173   Method of
Identifying Patterns in Biological Systems and Methods for Uses Thereof   
10-27-2000/    10-27-2020 European Publication No. 2357582   Method of
Identifying Patterns in Biological Systems and Methods for Uses Thereof   
10-01-2010/    10-27-2020 Japanese Application No. 2001-534088   Method of
Identifying Patterns in Biological Systems and Methods for Uses Thereof   
10-27-2000/    10-27-2020 U.S. Patent Publ. No. 2005/0165556   Colon
Cancer-Specific Biomarkers    01-11-2005/    08-07-2020
+ PTA U.S. Patent Publ. No. 2010/0256988   System for Providing Data Analysis
Services Using a Support Vector Machine for Processing Data Received from a
Remote Source    06-11-2010/    05-01-2019 U.S. Patent Publ. No. 2011/0106735  
Recursive Feature Elimination Method Using Support Vector Machines    11-11-2010
   08-07-2020
+ PTA U.S. Patent Publ. No. 2010/0318482   Kernels for Identifying Patterns in
Datasets Containing Noise or Transformation Invariances    08-25-2010/   
05-07-2022
+ PTA

 

26



--------------------------------------------------------------------------------

U.S. Patent Publ. No. 2011/0184896   Method for Visualizing Feature Ranking of a
Subset of Features for Classifying Data Using a Support Vector Machine   
04-04-2011/    05-20-2022
PTA U.S. Patent Publ. No. 2010/0205124   Support Vector Machine-Based Method for
Analysis of Spectral Data    02-04-2010/    08-07-2020
+ PTA Canadian Application No. 2,435,254   Methods of Identifying Patterns in
Biological Systems and Uses Thereof    01-24-2002/    01-24-2022 Canadian
Application No. 2,435,290   Computer Aided Image Analysis    01-23-2002/   
01-23-2022 U.S. Patent Publ. No. 2011/0125683   Identification of Co-Regulation
Patterns by Unsupervised Cluster Analysis of Gene Expression Data    02-02-2011/
   05-17-2022
+ PTA U.S. Patent Publication No. 2009/0204557   Method and System for Analysis
of Flow Cytometry Data Using Support Vector Machines    02-08-2009/   
02-08-2029
+ PTA Australian Application No. 2009212193   Method and System for Analysis of
Flow Cytometry Data Using Support Vector Machines    02-08-2009/    02-08-2029
Chinese Publication No. 101981446   Method and System for Analysis of Flow
Cytometry Data Using Support Vector Machines    02-08-2009/    02-08-2029
European Publication No. 2252889   Method and System for Analysis of Flow
Cytometry Data Using Support Vector Machines    02-08-2009/    02-08-2029 Indian
Application No. 5526/CHENP/2010   Method and System for Analysis of Flow
Cytometry Data Using Support Vector Machines    02-08-2009/    02-08-2029
Japanese Publication No. 2011-515655   Method and System for Analysis of Flow
Cytometry Data Using Support Vector Machines    02-08-2009/    02-08-2029 U.S.
Patent Publication No. 2008/0050836   Biomarkers for Screening, Predicting, and
Monitoring Benign Prostate Hyperplasia    07-26-2007/    11-14-2025
+ PTA European Publication No. 1828917   Biomarkers for Screening, Predicting,
and Monitoring Prostate Disease    06-12-2007/    06-12-2027 U.S. Patent
Publication No. 2009/0215024   Biomarkers Upregulated in Prostate Cancer   
02-04-2008/    11-14-2025
+ PTA U.S. Patent Publication No. 2009/0286240   Biomarkers Overexpressed in
Prostate Cancer    09-30-2008/    11-14-2025
+ PTA U.S. Patent Publication No. 2009/0215058   Methods for Screening,
Predicting and Monitoring Prostate Cancer    12-04-2008/    11-14-2025
+ PTA U.S. Patent Publication No. 2009/0226915   Methods for Screening,
Predicting and Monitoring Prostate Cancer    01-06-2009/    11-14-2025
+ PTA

 

27



--------------------------------------------------------------------------------

European Publication No. EP2373816   Methods for Screening, Predicting and
Monitoring Prostate Cancer    12-04-2009/    12-04-2029 U.S. Patent Publication
No. 2011/0312509   Biomarkers Downregulated in Prostate Cancer    08-29-2011/   
11-14-2025
+ PTA U.S. Patent No. 6,920,451   Method for the Manipulation, Storage,
Modeling, Visualization and Quantification of Datasets    01-19-2001/


07-19-2005

   06-09-2021 U.S. Patent No. 7,366,719   Method for the Manipulation, Storage,
Modeling, Visualization and Quantification of Datasets    10-06-2004/


04-29-2008

   01-19-2021 European Patent No. 1252588 (validated in UK)  

Method for the Manipulation, Storage, Modeling, Visualization and Quantification
of Datasets

i.

   01-19-2001/


06-27-2007

   01-19-2021

 

28



--------------------------------------------------------------------------------

Exhibit B – BIOMARKERS

CONFIDENTIAL

 

Num

   Archival
Unigene ID    Current
Unigene ID    Symbol    Affy probe    Pathway   

Target Description

12337    Hs.7780    Hs.480311    DKFZp564    212412_at    Unknown    Consensus
includes gb:AV715767 /FEA=EST /DB_XREF=gi:10797284 /DB_XREF=est:AV715767
/CLONE=DCBATH02 /UG=Hs.7780 Homo sapiens mRNA; cDNA DKFZp564A072 (from clone
DKFZp564A072) 9373    Hs.21293    Hs.492859    UAP1/AGX-1    209340_at   
Aminosugar
metabolism    gb:S73498.1 /DEF=Homo sapiens AgX-1 antigen mRNA; complete cds.
/FEA=mRNA /PROD=AgX-1 antigen /DB_XREF=gi:688010 /UG=Hs.21293
UDP-N-acteylglucosaminepyrophosphorylase 1 /FL=gb:AB011004.1 gb:NM_003115.1
gb:S73498.1 876    Hs.79037    Hs.476231    HSPD1    200807_s_at   
Mitochondrial
control of
apoptosis    gb:NM_002156.1 /DEF=Homo sapiens heat shock 60kD protein 1
(chaperonin) (HSPD1); mRNA. /FEA=mRNA /GEN=HSPD1 /PROD=heat shock 60kD protein 1
(chaperonin) /DB_XREF=gi:4504520 /UG=Hs.79037 heat shock 60kD protein 1
(chaperonin) /FL=gb:BC002676.1 gb:BC003030.1 gb:M34664.1 gb:M22382.1
gb:NM_002156.1 1961       Hs.75432    IMPDH2    201892_s_at    de novo
guanine
nucleotide
biosynthesis    gb:NM_000884.1 /DEF=Homo sapiens IMP (inosine monophosphate)
dehydrogenase 2 (IMPDH2); mRNA. /FEA=mRNA /GEN=IMPDH2 /PROD=IMP (inosine
monophosphate) dehydrogenase 2 /DB_XREF=gi:4504688 /UG=Hs.75432 IMP (inosine
monophosphate) dehydrogenase 2 /FL=gb:J04208.1 gb:NM_000884.1

 

29



--------------------------------------------------------------------------------

Exhibit C – LICENSES

Licensor has granted or intends to grant to the following companies, licenses in
the indicated Territories, Term and Fields:

 

  1. Quest Diagnostics, Inc. (Madison, NJ):Non-Exclusive

Territory: United States of America, its territories and possessions.

Field: Laboratory Developed Tests (“LDT”) in Urine for Prostate Cancer.

 

  2. Quest Diagnostics, Inc. (Madison, NJ): Exclusive

Territory: Worldwide

Field: LDT and IVD Diagnostic, prognostic, or predictive tests related to breast
cancer, genomic test and IHC testing only.

 

  3. Clarient, Inc. (Aliso Viejo, CA):Non-Exclusive

Territory: Worldwide.

Field: Laboratory Developed Tests in biopsied prostate tissue.

 

  4. Pfizer, Inc. (New York, NY):Non-Exclusive

Territory: Worldwide

Field: Research and development.

 

  5. Bruker Daltonics, Inc. (Billerica, MA): Exclusive

Territory: Worldwide

Field: Only for use in the software of their Bioinformatics products.

 

  6. Smart Personalized Medicine, LLC (Milford, DE): Exclusive

Territory: Worldwide

Field: LTD and IVD Diagnostic, prognostic, or predictive tests related to breast
cancer as well as radiology imaging.

 

  7. Vermillion (f/k/a Ciphergen Biosystems, Inc.) (Fremont, CA):Non-Exclusive

Territory: Worldwide

Field: Manufacture, sale, use of SELDI-based mass spectrometers; development,
clinical testing and commercialization of tests and test kits using SELDI-based
mass spec methods.

 

  8. SVM Capital, LLC (Savannah, GA):Exclusive

Territory: Worldwide

Field: Research, development and implementation of investment methodologies

 

  9. Abbott Molecular, Inc. (Des Plaines, IL): Exclusive

Territory: Worldwide

Field: IVD test kits and reagents for assay of prostate cancer markers for
diagnostic, prognostic or therapeutic uses.

 

30



--------------------------------------------------------------------------------

  10. Retinalyze, LLC (Savannah, GA):

Territory: Worldwide

Field: molecular diagnostic and image-based tests to assist in the detection and
treatment of eye diseases

 

31



--------------------------------------------------------------------------------

Exhibit D – EXCLUDED IP

The patents and patent applications identified below, along with the
corresponding know-how, are excluded from this Agreement:

U.S. Application No. 12/975,306        System and Method for Remote Melanoma
Screening

International Application No. PCT/US10/61667        System and Method for Remote
Melanoma Screening

 

32